DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, the limitation “the camera further comprising measuring a beam waist, a divergence angle and a numerical aperture of the third testing light.” is objected to because the claim as a whole is directed to an apparatus claim however the limitation is directed to a method step of measuring. The limitation fails to tie the method step to a structural element. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Therefore, the claim does not structurally differentiate the apparatus over the prior art.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima JP 2001-004491 A (using google translation) in view of Cray et al. US Patent No. 5,521,374.
Regarding claim 1, Yajima teaches an optoelectronic measuring device, comprising: 
an objective lens disposed on a first light path for receiving a first testing light and transforming the first testing light into a second testing light (Figure 1, objective lens 2 which is a collimating lens); 
an imaging lens disposed on the first light path for receiving the second testing light and transforming the second testing light into a third testing light (Figure 1, lens 3 is an imaging lens that focuses light onto the detector/camera 4); 
a camera disposed on the first light path for measuring a beam characteristic of the third testing light (Figure 1, camera 4; page 4 of translation “an image processing device for measuring a feature value from an image of the image sensor, Detecting the deviation of the laser emission point of the laser source in the XY directions or the inclination of the collimated light from the position of the luminescent spot at the focus position of the light beam, and defocusing the image sensor with the image sensor shifted by a fixed amount from the focus position By observing the image and measuring the peak position of the luminance distribution to detect the deviation in the laser emission direction of the laser source or the power distribution of the collimated light, the deviation of the optical axis of the collimated light and the power distribution are increased.”); and 
an optical path adjusting module disposed on the first light path and between the imaging lens and the camera (Figure 1, 5; page 3 of translation “That is, the stepping motor 10 and the moving stage 8 constitute a means 5 for changing the distance between the image sensor 4 and the imaging lens 3 to change the focus
state. Further, the output of the CCD camera 4 is supplied to the image processing device 7, and three types of characteristic values of the light beam, that is, parallelism, inclination, and power distribution are measured.”), 
Yajima silent with respect to wherein the optical path adjusting module comprises a mirror disposed on the first light path, the mirror moves relatively to the imaging lens according to a test command, and adjusts the distance between the imaging lens and the camera on the first light path to be a first optical distance or a second optical distance; wherein the mirror reflects the third testing light vertically.
Cray teaches an optical path adjustment module which includes a set of mirrors that moves a laser beam in the xyz directions which allows for moving and varying the focal point in the vertical direction (Figure 1, 6; col 3, lines 29-39). The test command come from the motion controller 8 of Figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the optical path adjusting module comprises a mirror disposed on the first light path, the mirror moves relatively to the imaging lens according to a test command, and adjusts the distance between the imaging lens and the camera on the first light path to be a first optical distance or a second optical distance; wherein the mirror reflects the third testing light vertically for the purposes of reducing the overall size of the apparatus by having deflection mirrors move the focal position rather than move the entire camera of Yajima.
Regarding claim 2, Yajima teaches wherein when the camera measures the beam characteristic of the third testing light, the camera further comprising measuring a beam waist, a divergence angle and a numerical aperture of the third testing light (Figure 1, the camera captures an image of the beam).
The limitation fails to tie the method step to a structural element. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Therefore, the claim does not structurally differentiate the apparatus over the prior art.
The examiner notes it is well known to measure beam waist, divergence, and numerical aperture when characterizing a light source. See 20120086936 in the conclusion section. An amendment to positively recite these limitations would not place the application in condition for allowance.
Regarding claim 3, Cray teaches wherein when the optical path adjusting module moves according to the test command (Figure 1, command comes from motion controller 8), a relative position between the imaging lens and the camera remains unchanged (Cray Figure 1 teaches moving the mirrors and not the other optical elements; col 3, lines 29-39).
Regarding claim 5, Yajima teaches wherein the camera is generally disposed at a focal plane of a light exiting side of the imaging lens on the first light path (as seen in Figure 2, 3, 5; the lens 3 focuses the image of the beam onto the detector therefore the camera is generally disposed at a focal plane of the imaging lens).
Regarding claim 6, Yajima teaches wherein the first testing light is emitted from a laser diode, and the laser diode is disposed at a focal plane of a light incident side of the objective lens on the first light path (page 3 of translation “the semiconductor laser 1 (laser diode: LD)”).
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yajima and Cray as applied to claim 1 above, and further in view of Luo et al. US Pub. No. 2016/0197453 and Eckert et al. US Pub. No. 2003/0150997.
Regarding claims 4 and 7, Yajima and Cray are silent with respect to further comprising a first filter disposed on the first light path and between the objective lens and the imaging lens for reducing the light intensity of the second testing light.
Yajima and Cray are silent with respect to further comprising: a first beam splitter disposed on the first light path for splitting the second testing light into a fourth testing light; and a luminance-current-voltage testing module for performing a luminance-current-voltage test on the fourth testing light to determine an operating characteristic of a laser diode.
Eckert teaches playing a beam splitter 20 in front of a light source to be tested to send one beam path to an energy monitor 12 and a second path to a near/far field camera (Figure 1). The beam splitter 20 would be a filter as some of the light passes through to the energy monitor and a second portion would travel to the camera. Therefore, the beam splitter acts as a neutral density filter.
Luo teaches testing the optical power of a light source using LIV (paragraph 16).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have further comprising a first filter disposed on the first light path and between the objective lens and the imaging lens for reducing the light intensity of the second testing light and further comprising: a first beam splitter disposed on the first light path for splitting the second testing light into a fourth testing light; and a luminance-current-voltage testing module for performing a luminance-current-voltage test on the fourth testing light to determine an operating characteristic of a laser diode for the purposes of fully characterizing the light source under test by performing LIV measurements in order to determine the optical power performance of the light source to ensure that the light source falls within manufacturing standards increasing the quality of production.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20080309926 teaches moving a set of mirrors to scan across a beam profile to measure a light source
20100103962 teaches the state of the art.
20120086936 teaches measuring beam waist and divergence angle by moving the position of a camera.
20040207853 teaches an optical path adjustment module using mirrors.
20040017624 teaches a plurality of movable mirrors to scan an optical path length.
20180245977 teaches an optical delay using a plurality of mirrors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877